Citation Nr: 0109750	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  96-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as a residual of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel

INTRODUCTION

The veteran served on active duty for training from June 1958 
to December 1958, and on active duty in the United States 
Navy from January 1963 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
asbestosis, to include a lung disorder.  


REMAND

In February 1998, the Board remanded this case to the RO for 
further development.  The reasons for the requested 
development are fully stated in the February 1998 remand 
decision.  

The Board requested the RO to undertake development of the 
veteran's occupational history prior to and following 
service.  The Board noted that the avenues for this 
development included, but were not limited to, requesting the 
veteran to provide an in-depth occupational history, 
including descriptions of his various occupations, as well as 
their locations and dates; requesting Social Security 
Administration (SSA) records to determine his employment 
history since service; and conducting a social and industrial 
survey.  

In a February 1998 letter, the RO requested SSA to provide 
medical records that supported a decision to grant SSA 
disability benefits.  However, the record already included 
the medical evidence used in support of the veteran's claim 
for SSA disability benefits, and this was not what the Board 
sought to obtain.  Rather, the Board wanted to document the 
veteran's employment history through Social Security records 
which, based on the payment of social security tax, would 
presumably show his past employers.  

The Board also requested that the RO attempt to verify that 
N. P. S. was stationed at the Brooklyn Naval Receiving 
Station in 1963 and 1964.  N. P. S. had written that he had 
been stationed at the Navy Receiving Station in Brooklyn, New 
York, where he and the veteran worked in the ID office and 
that they "believed" there was an asbestos problem in part 
of he receiving station.  Mr. N. P. S. reported recalling 
material containing asbestos falling in the ID office and the 
living quarters in the same building.  The RO noted the 
request in deferred rating decisions dated in October 1998 
and December 1998, but no further action was taken.  

The Board requested the RO to contact the service department 
or other appropriate source and request that it furnish any 
available information as to any asbestos in the locations 
reported by the veteran.  The Board requested that the RO 
specifically ask whether the service department could 
determine, based on its personnel, medical, and engineering 
records, whether the veteran as likely as not was exposed to 
asbestos at the sites he reported.  The veteran was a 
personnelman while in the Navy.  The Board also requested 
that the service department should be asked to provide any 
information as to whether the USS Bushnell (AS 15) or the USS 
Penguin (ASR 12) was overhauled or underwent any type of yard 
work while the veteran was attached, and, if so, whether 
crewmembers such as the veteran would have remained on board 
during such work, and whether the type of overhaul/yard work 
performed would have exposed the crew, including office 
workers such as the veteran, to asbestos.  This was not 
completed.  

The RO forwarded a Request for Information to the service 
department in February 1998 and July 1998.  In September 
1998, the National Personnel Records Center (NPRC) responded 
that the veteran's service medical records had been 
previously requested in April 1967.   There was no further 
request for information and no negative reply by the NPRC.  

The Board requested the RO to contact the veteran and request 
that he identify all treatment or evaluation he had received 
for any lung disorders since service.  The RO was requested 
to obtain any medical records identified that are not already 
in the claims file, specifically to include legible copies of 
the June 1996 Vanderbilt University pulmonary function test 
reports.  The RO requested this information from the veteran 
by letters dated in February 1998 and October 1999.  The 
veteran responded in November 1999 that the claims folder 
already contained all the medical evidence in support of his 
claim.  The RO did not attempt to obtain legible copies of 
the June 1996 Vanderbilt University pulmonary function test 
reports.  

The veteran has also reported exposure to asbestos during a 
five-to-seven month period in the early 1960's while working 
as a (civilian) plumber's apprentice at a nuclear power plant 
construction site.  He reported that people who worked on 
that construction job had filed a class action lawsuit due to 
asbestos exposure.  The record also revealed that the veteran 
may have pursued legal action for his early 1960's 
nonservice-related asbestos exposure.  The Board requested 
the RO to obtain from the veteran a copy of all documents 
pertaining to any legal actions to which he was a party, 
including as a member of the class in any class action suit, 
based on any civilian occupational exposure to asbestos.  
Such documents were to include any settlement agreement, 
specifically the stipulations and terms of any such 
agreement.  The RO requested this information from the 
veteran by letter dated in February 1998, but the veteran did 
not respond to that request.  The RO should make another 
attempt to obtain this information.  

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by th[e] Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to notice and the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Therefore, for these reasons, a remand is 
also required.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should NPRC or other 
appropriate sources in an attempt to 
verify that N. P. S. was stationed with 
the veteran at the Brooklyn Naval 
Receiving Station in 1963 and 1964.  (See 
February 14, 1996 statement from N.P.S. 
in volume 2 of the record for his service 
number.)  All action taken in this regard 
should be documented in the file.  

2.  The RO should contact the service 
department or other appropriate source 
and request that it furnish any available 
information as to any asbestos in the 
locations reported by the veteran.  The 
RO should specifically ask whether the 
service department can determine, based 
on its personnel, medical, and 
engineering records, whether the veteran 
as likely as not was exposed to asbestos 
at the sites he reported.  In that 
regard, it must be noted that the veteran 
was a personnelman while in the Navy.  If 
specific information as to exposure by 
the veteran cannot be provided, the 
service department should be asked to 
provide any information as to whether the 
USS Bushnell (AS 15) or the USS Penguin 
(ASR 12) was overhauled or underwent any 
type of yard work while the veteran was 
attached, and, if so, whether crewmembers 
such as the veteran would have remained 
on board during such work, and whether 
the type of overhaul/yard work performed 
would have exposed the crew, including 
office workers such as the veteran, to 
asbestos.  The RO MUST document the 
requests for information and include all 
responses in the evidence of record, 
including negative replies.  

3.  The RO should obtain legible copies 
of the June 1996 Vanderbilt University 
pulmonary function test reports.  The 
records obtained should be associated 
with the claims folder.

4.  The RO should undertake development 
of the veteran's occupational history 
prior to and following service.  Avenues 
for this development include, but are not 
limited to, requesting the veteran to 
provide an in-depth occupational history, 
including descriptions of his various 
occupations, as well as their locations 
and dates; requesting from the Social 
security Administration a printout of the 
veteran's employers over the years and 
any available information regarding his 
job classifications; and conducting a 
social and industrial survey.  All 
evidence received in the course of this 
development should be associated with the 
claims folder.  Thereafter, with his 
consent, the veteran's former employers 
should be asked to furnish information as 
to any asbestos exposure the veteran may 
have experienced during employment.   

5.  The RO should ask the veteran for a 
copy of all documents pertaining to any 
legal actions to which he was a party, 
including as a member of the class in any 
class action suit, based on any civilian 
occupational exposure to asbestos.  Such 
documents should include any settlement 
agreement, specifically the stipulations 
and terms of any such agreement.  If he 
has no documents he should provide 
information to identify the parties to 
the action, where the action was brought 
or litigated, the outcome, and any other 
information.  The RO should then try to 
obtain a copy of any settlement 
agreement, court opinion/order or similar 
documents.  His cooperation in this 
regard is important.  

6.  When the above development has been 
completed to the extent possibly, the 
veteran should be afforded a 
comprehensive VA examination by a 
pulmonary specialist experienced in 
assessing asbestos related diseases.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  Any indicated 
studies, including X-rays (to be 
interpreted by a B Reader radiologist if 
necessary), computerized tomography 
scans, and/or pulmonary function tests, 
should be performed.  The veteran's 
history and examination findings must be 
reported in detail by the examiner.  The 
examiner should specifically report all 
lung and asbestos-related disorders.  The 
examiner should review the claims folder, 
including the service medical records, 
the September 1993 private computerized 
tomography scan report, Dr. Miller's 
October 1993 impression of asbestos-
related pleural disease, the June 1996 
Vanderbilt University radiology and 
pulmonary function test reports, and the 
June 1996 VA examination report and its 
November 1996 addendum.  The examiner 
should then provide an opinion as to 
whether the veteran has asbestosis or any 
other asbestos related lung disorder and, 
if so, whether it is as likely as not 
related to service, including any in-
service asbestos exposure, or whether it 
is related to pre-service or post-service 
asbestos exposure.  All findings should 
be reported in detail, a complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.

7.  The RO should then review the record.  
If the examination report is not 
responsive to the Board's instructions, 
it must be returned to the examiner as 
inadequate.  

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, and any binding and 
pertinent court decisions.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


